                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


GERALD D. LAURAIN, II,

              Plaintiff,                                No. 17-13462

v.                                                      Honorable Nancy G. Edmunds

COMMISSIONER OF
SOCIAL SECURITY,

           Defendant.
________________________________________/

 ORDER AND OPINION ACCEPTING THE MAGISTRATE JUDGE’S JANUARY 3,
             2019 REPORT AND RECOMMENDATION [21]

       Currently before the Court is the magistrate judge’s January 3, 2019 report and

recommendation (Dkt. 21.). The magistrate judge recommends granting Plaintiff’s

motion for summary judgment, denying Defendant’s motion for summary judgment,

and remanding the case to the administrative law judge. The Court is fully advised in

the premises and has reviewed the record and the pleadings. Neither party has filed

objections. “[T]he failure to object to the magistrate judge’s report[] releases the Court

from its duty to independently review the matter.” Hall v. Rawal, No. 09-10933, 2012

U.S. Dist. LEXIS 120541, at *2 (E.D. Mich. Aug. 24, 2012) (citing Thomas v. Arn, 474

U.S. 140, 149 (1985)). The Court nevertheless agrees with the magistrate judge’s

recommendation. The Court therefore ACCEPTS and ADOPTS the magistrate

judge’s report and recommendation (Dkt. 21).

       It is further ordered that Plaintiff’s motion for summary judgment (Dkt. 16) is

GRANTED; Defendant’s motion for summary judgment (Dkt. 17) is DENIED; the
decision of the Commissioner is REVERSED; and this matter is REMANDED to the

administrative law judge pursuant to sentence four of 42 U.S.C. § 405(g) for further

proceedings consistent with the magistrate judge’s report and recommendation.

      SO ORDERED.

                                  s/Nancy G. Edmunds
                                  Nancy G. Edmunds
                                  United States District Judge

Dated: February 6, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of
record on February 6, 2019, by electronic and/or ordinary mail.

                                  s/Lisa Bartlett
                                  Case Manager

 
